


Exhibit 10.7
 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amended And Restated Executive Employment Agreement (“Agreement”),
originally made by and between Bionovo, Inc. (the “Company”) and Mary
Tagliaferri (“Executive”), effective as of January 1, 2008 (the “Effective
Date”), is hereby amended and restated in its entirety effective as of January
1, 2008 to read as follows:
 
Recitals
 
Whereas, Executive is currently employed by the Company as its President, Chief
Medical Officer and Chief Regulatory Officer;
 
Whereas, Executive’s prior employment agreement with the Company, dated July 1,
2004, expired as of July 1, 2007; and
 
Whereas, the Company desires to continue to employ Executive as its President,
Chief Medical Officer and Chief Regulatory Officer, and Executive is willing to
continue such employment by the Company, on the terms and subject to the
conditions set forth in this Agreement.
 
Agreement
 
Now, Therefore, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:
 
1.  
POSITION; DUTIES; LOCATION.

 
Executive agrees to be employed by and to serve the Company as its President,
Chief Medical Officer and Chief Regulatory Officer, and the Company agrees to
employ Executive in such capacities.  Executive shall have the powers and shall
perform the services and duties that are customarily associated with these
positions.  Executive agrees to devote substantially all of Executive’s time,
energy and ability to the business of the Company.  Executive may devote such
time that Executive deems appropriate for managing Executive’s own investment
portfolio and may with the approval of the Board of Directors of the Company
(the “Board”) be a member of the board of directors of a for-profit company,
non-profit, civic or charitable organizations so long as such service does not
materially interfere or conflict with Executive’s duties hereunder.  Executive
shall perform the duties assigned to Executive to the best of Executive’s
ability and in the best interests of Company.  Executive will report to, be
responsible to and obey the lawful directives of the Board.  Executive shall be
based in Emeryville, California, except for required travel on the Company’s
business.
 
2.  
COMPENSATION AND OTHER BENEFITS.

 
In consideration of Executive’s employment, and except as otherwise provided
herein, Executive shall receive from the Company the compensation and benefits
described in this Section 2.  Executive authorizes the Company to deduct and
withhold from all compensation paid to Executive any and all sums required to be
deducted or withheld by the Company pursuant to the provisions of any federal,
state, or local law, regulation, ruling, or ordinance, including, but not
limited to, income tax withholding and payroll taxes.
 
2.1  Base Salary.  Subject to the terms and conditions set forth herein, the
Company agrees to pay Executive an annual base salary equal to Three Hundred
Seventy-Five Thousand Dollars ($375,000), less standard payroll deductions and
withholdings, payable on the Company’s regular payroll schedule (as may be
adjusted pursuant to this Agreement from time to time, the “Base Salary”).  The
Company agrees that Executive’s base salary will be reviewed annually by the
Board and, if appropriate (as determined by the Board in its sole discretion),
will be increased therefrom.
 
2.2  Bonus.  Executive shall be eligible to earn a bonus for each calendar year
in an amount up to forty percent (40%) of Executive’s Base Salary.  Whether
Executive receives any such bonus, and the amount of any such bonus, shall be
determined by the Board (or a committee thereof) in its sole discretion, based
upon its evaluation of Executive’s performance and the performance of the
Company during the year, and such other factors and conditions as the Board (or
a committee thereof) deems relevant.  Any such bonus shall be payable within the
first sixty (60) days of the calendar year immediately following the year for
which the bonus has been awarded.  Bonuses are not deemed earned and payable
unless Executive is employed by the Company on the payment date.  Accordingly,
Executive will not earn any bonus (including a prorated bonus) for the year if
Executive’s employment terminates for any reason before any bonus is paid.
 
2.3  Equity.  Executive shall be eligible for additional equity grants in the
future from time to time as shall be determined by the Board (or a committee
thereof) in its sole discretion, and subject to such vesting, exercisability,
and other provisions as the Board (or a committee thereof) may determine in its
sole discretion.
 
2.4  Paid Time Off.  Executive shall be entitled to accrue four (4) weeks of
paid vacation during each calendar year, prorated for partial years.  Any
accrued vacation not taken during the year may be carried forward to subsequent
years; provided that Executive may not accrue more than ten (10) weeks of unused
vacation at any time.  Executive will be eligible for twenty (20) sick days per
calendar year.  Sick days will not be carried over to the following year, nor
will they be paid out upon termination.
 
2.5  Automobile.  The Company will pay for Executive’s leased vehicle in an
amount not to exceed Seven Hundred Fifty Dollars ($750) per month.
 
2.6  Other Benefits.  Executive shall be eligible to participate in such of the
Company’s benefit plans as may be made available to executives of the Company,
including, without limitation, health plans, dental plans, vision plans and
retirement plans (if any), subject to the terms and conditions of such
plans.  With respect to life insurance, the Company shall pay Executive’s
premiums for up to $1,000,000 in coverage, with Executive responsible for paying
the premiums for any coverage over that amount.
 
2.7  Reimbursement for Expenses.  The Company shall reimburse Executive for all
reasonable out-of-pocket business expenses incurred by Executive for the purpose
of and in connection with the performance of her services pursuant to this
Agreement.  Executive shall be entitled to such reimbursement upon the
presentation by Executive to the Company of vouchers or other statements
itemizing such expenses in reasonable detail consistent with the Company’s
policies.
 
3.  
TERMINATION; SEVERANCE.

 
3.1  Termination.  Either the Company or Executive may terminate Executive’s
employment at any time, with or without Cause or Good Reason, subject to the
terms and conditions set forth herein.
 
3.2  Compensation and Benefits upon Termination.  Upon the termination of
Executive’s employment for any reason, the Company shall pay Executive all of
Executive’s accrued and unused vacation and unpaid Base Salary earned through
Executive’s last day of employment (the “Separation Date”).
 
3.3  Termination for Cause.  The Company shall be entitled to terminate
Executive’s employment for Cause (as defined herein) immediately upon written
notice to Executive.  In that event, the Company shall pay Executive the
compensation set forth in Section 3.2 of this Agreement, and Executive shall not
be entitled to any further compensation from the Company, including severance
benefits.
 
3.4  Termination Without Cause.  The Company shall be entitled to terminate
Executive’s employment without Cause (as defined herein) immediately upon
written notice to Executive.  In that event, and provided such termination
constitutes a “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)), Executive shall be eligible for the following
severance benefits:
 
(a)  Severance Payments.  The Company shall pay Executive severance in an amount
equal to (i) One year of Executive’s Base Salary, plus (ii) an amount equal to
Executive’s target bonus for the year, prorated for the number of months during
the calendar year that Executive was actually employed by the Company.  This
amount shall be paid in substantially equal installments on the Company’s
regular payroll schedule (subject to standard deductions and withholdings) over
the twelve (12) month period following the Separation Date; provided, however,
that no payments will be made prior to the effective date of the release
referenced in Section 3.8 below.  On the first payroll date following the
effective date of the release, the Company will pay Executive the payments that
Executive would have received on or prior to such date in a lump sum under the
original schedule but for the delay in the effectiveness of the release, with
the balance of the cash severance being paid as originally scheduled.  Each such
installment will be deemed a separate “payment” for purposes of Section 409A of
the Internal Revenue Code.
 
(b)  COBRA Payments.  If Executive timely elects continued coverage under COBRA,
then the Company shall pay the COBRA premiums necessary to continue Executive’s
health insurance coverage in effect for herself and her eligible dependents on
the Separation Date for a period of twelve (12) months following the Separation
Date, provided that such COBRA reimbursement shall terminate on such earlier
date as Executive is no longer eligible for COBRA coverage.
 
(c)  Termination Without Cause Following a Change in Control.  If the Company
terminates Executive’s employment without Cause on or within twelve (12) months
after the effective date of a Change in Control (as defined herein), and
provided such termination constitutes a “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), then Executive shall
receive the severance payments set forth in Section 3.4(a) and (b), on the
schedules set forth in those Sections, provided, however, that the target bonus
amount described in Section 3.4(a) shall not be prorated, and therefore
Executive shall receive an amount equal to Executive’s target bonus for the year
in which Executive’s employment is terminated.   Additionally, the Company shall
accelerate the vesting of any unvested shares subject to any stock options
granted to Executive after the Effective Date such that all shares shall be
deemed fully vested and exercisable as of Executive’s last day of employment.
 
3.5  Termination upon Death or Disability.  The Agreement shall terminate
immediately upon Executive’s death or Disability (as defined herein).  In that
event, the Company shall pay Executive the compensation set forth in Section 3.2
of this Agreement, and Executive shall not be entitled to any further
compensation from the Company, including severance benefits.
 
3.6  Resignation Without Good Reason.  Executive shall be entitled to resign
without Good Reason (as defined herein) at any time upon written notice to the
Company thirty (30) days prior to the effective date of such resignation, which
date shall be specified in Executive’s notice of resignation.  In that event,
the Company shall pay Executive the compensation set forth in Section 3.2 of
this Agreement, and Executive shall not be entitled to any further compensation
from the Company, including severance benefits.
 
3.7  Resignation for Good Reason.  Executive shall be entitled to resign for
Good Reason (as defined herein) at any time.  In that event, and provided such
termination constitutes a “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h)), Executive shall be entitled to the
compensation set forth in Section 3.2 of this Agreement, as well as the
severance benefits set forth in Sections 3.4(a) and (b) of this Agreement.  If
such resignation for Good Reason occurs within twelve (12) months after the
effective date of a Change in Control (as defined herein), then Executive shall
receive the severance benefits as set forth in Section 3.4(c).
 
3.8  Release.  As a condition to receipt of any severance benefits under this
Agreement, Executive shall be required to provide the Company with an effective
general release of any and all known and unknown claims against the Company and
its officers, directors, Executives, shareholders, parents, subsidiaries,
successors, agents, attorneys and affiliates, in a form acceptable to the
Company.  Executive must execute this release, and allow it to become effective,
within thirty (30) days after Executive’s last day of employment with the
Company.
 
3.9  Section 409A Compliance.  Notwithstanding the foregoing, if the Company
(or, if applicable, the successor entity thereto) determines that the severance
payments and benefits provided above upon a separation from service constitute
“deferred compensation” under Section 409A of the Internal Revenue Code
(together, with any state law of similar effect, “Section 409A”) and if
Executive is a “specified employee” of the Company or any successor entity
thereto as of the separation from service, as such term is defined in Section
409A(a)(2)(B)(i) (a “Specified Employee”), then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Section
409A, the timing of the severance (or any portion thereof) shall be delayed as
follows: on the earlier to occur of (i) the date that is six months and one day
after the date of separation of service or (ii) the date of Executive’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall (A) pay to Executive a lump sum
amount equal to the sum of the severance payments that Executive would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payment of the severance had not been delayed pursuant to this paragraph and
(B) commence paying the balance of the severance in accordance with the payment
schedule set forth above.  It is intended that each installment of the severance
payments and benefits provided for in this Agreement is a separate “payment” for
purposes of Section 409A. For the avoidance of doubt, it is intended that the
severance satisfies, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation 1.409A-1(b)(4)
and 1.409A-1(b)(9).
 
3.10  Definitions.  For purposes of this Agreement, the following definitions
shall apply:
 
(a)  Disability.  The term “disability” shall mean a physical or mental
disability that renders Executive unable to perform one or more of the essential
functions of her job, as determined by the Board in its sole discretion, for a
period of 180 days during any 365-day period.
 
(b)  Cause.  “Cause” shall mean: (i) theft, forgery, fraud, misappropriation,
embezzlement, moral turpitude or any other act of material misconduct by
Executive against the Company or any of its affiliates which causes material
damage to the Company; (ii) willful and knowing violation by Executive of any
rules or regulations of any governmental or regulatory body, which is or could
reasonably be expected to be materially injurious to the Company; (iii)
conviction of Executive of, or plea of guilty or nolo contendere by Executive
to, a felony or any crime of theft, forgery, fraud, misappropriation,
embezzlement or moral turpitude; (iv) continued failure to perform substantially
Executive’s duties for the Company; provided, however, that Executive must
receive reasonable written notification of the Company’s intended actions
specifically describing the alleged events, activities or omissions giving rise
thereto, and a reasonable opportunity (of not less than fourteen (14) days) to
cure such breach (if capable of cure); or (v) any breach by Executive of this
Agreement or other agreements between Executive and the Company that causes a
material adverse consequence on the business, properties, assets, results of
operations, or condition (financial or otherwise) of the Company taken as a
whole; provided, however, that Executive must receive reasonable written
notification of the Company’s intended actions specifically describing the
alleged events, activities or omissions giving rise thereto, and thirty (30)
days to cure such breach (if capable of cure).
 
(c)  Good Reason.  “Good Reason” shall mean the Company: (i) materially reduces
Executive’s responsibilities without Executive’s consent; (ii) materially
reduces Executive’s Base Salary or materially and adversely affects the working
conditions of Executive; or (iii) materially breaches a material term of this
Agreement; provided, however, that Executive must provide the Company with
written notification of the alleged events, activities or omissions providing
the basis for Executive’s resignation within thirty (30) days following the
first knowledge of such events, activities or omissions, allow the Company
thirty (30) days to cure such events, activities or omissions (if curable) and
resign no later than thirty (30) days after the expiration of the cure period.
 
(d)  Change in Control.  A “Change in Control” means the consummation, in a
single transaction or in a series of related transactions, of any one or more of
the following events:
 
(i)  a sale, lease or other disposition of all or substantially all of the
assets of the Company, other than a sale, lease or other disposition of all or
substantially all of the assets of the Company to an entity, more than fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the outstanding voting securities of the Company immediately
prior to such sale, lease or other disposition;
 
(ii)  a merger, consolidation or similar transaction involving (directly or
indirectly) the Company and, immediately after the consummation of such merger,
consolidation or similar transaction, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or
 
(iii)  any “Exchange Act Person” becomes the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  An “Exchange Act
Person” means any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended),
except that “Exchange Act Person” shall not include (1) the Company or any
subsidiary of the Company, (2) any employee benefit plan of the Company or any
subsidiary of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any subsidiary of the Company,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities, (4) an entity owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (5) any natural person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended) that, as of the effective date of this Plan, is the owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
 
4.  
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

 
Executive shall be required to continue compliance with her obligations under
the proprietary information and inventions agreement that Executive previously
executed with the Company.
 
5.  
COMPANY POLICIES.

 
Executive shall be required to continue compliance with the Company’s policies
and procedures established by the Company from time to time.
 
6.  
ASSIGNABILITY.

 
This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns.  The Company may assign its rights or delegate its
duties under this Agreement at any time and from time to time.  However, the
parties acknowledge that the availability of Executive to perform services and
the covenants provided by Executive hereunder are personal to Executive and have
been a material consideration for the Company to enter into this
Agreement.  Accordingly, Executive may not assign any of Executive’s rights or
delegate any of Executive’s duties under this Agreement, either voluntarily or
by operation of law, without the prior written consent of the Company, which may
be given or withheld by the Company in its sole and absolute discretion.
 
7.  
NOTICES.

 
All notices and other communications under this Agreement shall be in writing
and shall be given by facsimile, first class mail (certified or registered with
return receipt requested), or Federal Express overnight delivery, and shall be
deemed to have been duly given three days after mailing or twenty-four (24)
hours after transmission of a facsimile or Federal Express overnight delivery
(if the receipt of the facsimile or Federal Express overnight delivery is
confirmed).
 
8.  
ARBITRATION.

 
To ensure the timely and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Francisco, California, conducted by JAMS under the then
applicable JAMS rules.  By agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding.  The arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and (b)
issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award.  The arbitrator shall be
authorized to award any or all remedies that Executive or the Company would be
entitled to seek in a court of law.  The Company shall pay all JAMS’ arbitration
fees in excess of the amount of court fees that would be required if the dispute
were decided in a court of law.  Nothing in this Agreement is intended to
prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.
 
9.  
MISCELLANEOUS.

 
9.1  Entire Agreement.  This Agreement contains the full, complete, and
exclusive embodiment of the entire agreement of the parties with regard to the
subject matter hereof and supersedes all prior communications, representations,
or agreements, oral or written, and all negotiations, conversations or
discussions between or among the parties relating to this Agreement.  Executive
has not entered into this Agreement in reliance on any representations, written
or oral, other than those contained herein.  Any ambiguity in this document
shall not be construed against either party as the drafter.
 
9.2  Amendment.  This Agreement may not be amended except by an instrument in
writing duly executed by the parties hereto.
 
9.3  Applicable Law; Choice of Forum.  This Agreement has been made and executed
under, and will be construed and interpreted in accordance with, the laws of the
State of California.
 
9.4  Provisions Severable.  Every provision of this Agreement is intended to be
severable from every other provision of this Agreement.  If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in whole or in
part, such invalidity, illegality or unenforceability shall not affect the other
provisions of this Agreement; and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein
except to the extent that such provision may be construed and modified so as to
render it valid, lawful, and enforceable in a manner consistent with the intent
of the parties to the extent compatible with the applicable law as it shall then
appear.
 
9.5  Non-Waiver of Rights and Breaches.  Any waiver by a party of any breach of
any provision of this Agreement will not be deemed to be a waiver of any
subsequent breach of that provision, or of any breach of any other provision of
this Agreement.  No failure or delay in exercising any right, power, or
privilege granted to a party under any provision of this Agreement will be
deemed a waiver of that or any other right, power or privilege.  No single or
partial exercise of any right, power or privilege granted to a party under any
provision of this Agreement will preclude any other or further exercise of that
or any other right, power or privilege.
 
9.6  Headings.  The headings of the Sections and Paragraphs of this Agreement
are inserted for ease of reference only, and will have no effect in the
construction or interpretation of this Agreement.
 
9.7  Counterparts.  This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument.  Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
Agreement by such party.
 
9.8  Indemnification.  In addition to any rights to indemnification to which
Executive is entitled under the Company’s Charter and By-Laws, the Company shall
indemnify Executive at all times during and after Executive’s employment to the
maximum extent permitted under applicable state law.
 
In Witness Whereof, the parties hereto have caused this Agreement, as amended
and restated herein, to be duly executed on the dates below, effective as of the
Effective Date.
 
Bionovo,
Inc.                                                                           Mary
Tagliaferri
 
By:      /s/ Tom Chesterman, MBA                                By:/s/ Mary
Tagliaferri
 
Name:  Tom Chesterman, MBA
Title:    Senior Vice President
Chief Financial Officer,
Secretary
 
Date:                       12.31.08

